Citation Nr: 1130320	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-06 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION

The Veteran served in the U.S. Army National Guard from October 1966 to February 1967.  The Veteran also had active service from May 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2007 rating action in which the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina denied the benefit sought on appeal.  In a letter dated the next day in May 2007, the RO in Louisville, Kentucky notified the Veteran of the decision.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the Louisville RO.  

A personal hearing was held in September 2008 at the Louisville RO before the Decision Review Officer (DRO). The Veteran testified at this hearing, and a transcript of the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss is causally or etiologically related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for bilateral hearing loss, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he has bilateral hearing loss due to exposure to acoustic trauma while serving as a combat artilleryman in the U.S. military.  During his September 2008 DRO hearing, the Veteran testified that his hearing loss was the result of an injury sustained in service - specifically, exposure to acoustic trauma from the firing of weapons in combat.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

Turning to the Veteran's service treatment records, the Board notes that, on his December 1966 examination conducted pursuant to his enlistment in the United States Army National Guard, the Veteran did not indicate that he had or had had ear, nose, or throat trouble.  In addition, the clinical evaluation of his ears and drums was shown to be normal, and he had a hearing loss profile of 'H1' at the time of his December 1966 examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
10(20)
10(20)
XXXX
15(20)
LEFT
10(25)
10(20)
10(20)
XXXX
15(20)

On the January 1967 examination conducted pursuant to the Veteran's release from active duty, the clinical evaluation of his ears and drums was shown to be normal, and he denied a history of hearing loss or ear, nose, or throat trouble on his report of medical history.  The authorized audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
5(15)
XXXX
20(25)
LEFT
5(20)
5(15)
5(15)
XXXX
10(15)

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As these evaluations were conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown below.  Significantly, however, at both the enlistment and separation examinations, the examiners found the Veteran's hearing acuity to be within normal limits.  [No hearing disability was acknowledged by either examiner at either evaluation.]  In addition, a subsequent VA examining audiologist found that the separation audiological results in particular were normal.  See February 2007 VA audiological examination.  

The April 1968 examination conducted pursuant to the Veteran's enlistment reflects a normal clinical evaluation of the ears and drums.  It does not appear that an audiological evaluation was conducted at this time.  At the October 1969 separation examination, the Veteran denied a history of hearing loss or ear, nose, or throat trouble in his medical history report, and he had a hearing loss profile of 'H1' at the time of this examination.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
XXXX
10
LEFT
5
5
5
XXXX
10

The Board also notes that the Veteran's service treatment records include an undated audiogram which reflects that the Veteran's left ear auditory threshold in the 4000 frequency range was recorded as 30.  

During his September 2008 personal hearing, the Veteran maintained to have suffered hearing loss as a result of his exposure to prolonged and frequent artillery fire while serving as a combat artilleryman in Vietnam.  The Veteran explained that his duties involved firing "155 [mm] self-propelled Howitzers" guns, on a near daily basis for 12 hour shifts at a time.  He stated that at times, "when things got bad", his shifts would last 24 hours.  According to the Veteran, he participated in these fire missions seven days a week, was involved in multiple fire missions on any given day, and estimated to have fired close to 20-25 rounds of ammunition on a single fire mission.  See DRO hearing transcript, pp. 1-3.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

The Veteran's military records show his military occupational specialty was that of Artilleryman, and he was assigned to the 138th Field Artillery Battalion.  His DD 214 reflects that he had eleven months of foreign service, and an October 2008 Request for Information under Personnel Information Exchange System (PIES) code 034 indicates the Veteran served in the Republic of Vietnam from October 1968 to October 1969.  In addition, the record reflects that the Veteran received a Vietnam Service Medal and Vietnam Campaign Medal.  Furthermore, in the April 2007 rating decision, the RO determined that the Veteran's tinnitus was related to his military noise exposure and granted service connection for tinnitus.  In so doing, the RO conceded exposure to acoustic trauma in service.  While the Board agrees with this determination, the questions remain whether the Veteran has a current hearing disability for VA purposes, and if so, whether the hearing disability is related to the noise exposure in service.  

Recent audiological examinations establish that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Veteran was afforded a VA audiological evaluation in February 2007, and on the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
70
70
75
LEFT
15
35
70
70
80
Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 80 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss in both ears.  These findings-as well as subsequent audiological evaluations-meet the requirements of 38 C.F.R. § 3.385 (2010).  

The Veteran submitted a letter from his private audiologist, T.B., dated in September 2006, in which she discussed the Veteran's reported history of noise exposure during his period of active service.  She noted that the Veteran served as a combat veteran in the Vietnam War and was exposed to gunfire on a regular basis-often for hours at a time.  She also noted the Veteran's complaints of declining hearing since leaving the military in 1969.  The audiologist also conducted an audiological evaluation of the Veteran, the results of which are discussed in her opinion.  Concerning this, the results of September 2006 private audiometric testing showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
70
70
70
LEFT
20
30
75
75
75

The private audiogram results were provided in graph form, and the Board has provided the numeric equivalents above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  Based on her discussion with and audiological evaluation of the Veteran, the audiologist diagnosed the Veteran with moderate to severe bilateral high frequency sensorineural hearing loss and determined that the Veteran's noise exposure in the military was a likely contributing factor to his hearing loss.  

During the February 2007 VA examination, the Veteran provided his medical history and reported that he served as a combat Veteran and was routinely exposed to artillery fire noise while serving in Vietnam.  He added that he was employed for a short while at an Army ammunition plant following his military service, and since 1970, he had worked full-time in the farming industry.  The Veteran did not report any post-service occupational noise exposure.  Based on his review of the records and audiological evaluation of the Veteran, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and concluded that the Veteran's bilateral hearing loss is less likely as not caused by or a result of his combat noise exposure.  The rationale given for this opinion was that the Veteran's hearing was normal at the time of his discharge.  

The Veteran later submitted another opinion from his private audiologist, K.B., dated in June 2008, in which she discussed the Veteran's reported history of noise exposure during his period of service in Vietnam.  She reviewed the medical records and took note of the Veteran's duties in service.  The Veteran reported that he did not use any form of ear protection during these noisy shifts.  He also claimed to experience difficulty hearing after his discharge and commented that his family and friends complained he was not hearing as well as he should after his return.  The Veteran also underwent an audiological evaluation, and the audiologist observed that these results showed no change from the previous audiological evaluation he underwent with T.B. in September 2006.  Based on her review of the records and audiological evaluation of the Veteran, K.B. determined that the Veteran's reported noise exposure in service was sufficient to cause acoustic trauma.  According to K.B., the Veteran has "a severe notch-shaped drop in the high-frequencies characteristic of acoustic trauma bilaterally."  She noted that this loss was likely present at his discharge and his reported "difficulty understanding people and failing to hear other sounds when he returned home corroborates that the loss was present when discharged."  Based on her conclusion, the Veteran's hearing loss was very likely caused by his military noise exposure.   

The same VA examiner who issued the February 2007 VA examination report issued additional medical opinions in March 2008 and October 2008 in which he provided a more detailed explanation in support of his negative conclusion.  Basically, the VA examiner relied on the Veteran's normal audiological results at discharge, and determined that "[the Veteran's] hearing loss occurred sometime after his period of military service."  See October 2008 VA examination report.  In his March 2008 medical opinion, the examiner noted that the Veteran worked in the farming industry after service, and appears to imply that the Veteran's hearing loss occurred as a result of his post-service occupational noise exposure.  However, during his September 2008 hearing, the Veteran testified that he worked as a tobacco farmer after service and 90 percent of his time was spent in a closed cab tractor, which he described as "relatively quiet."  He further stated that he always wore hearing protection when operating out of an open cab.  See September 2008 Hearing Transcript, pp. 3-4.  Indeed, in the October 2008 VA medical opinion, the examiner acknowledged the Veteran's assertions that he used protective devices for his ears while conducting his occupational duties, but still arrived at the same conclusion.  The examiner also explained that the October 1969 audiological findings did not contain word recognition testing, and "would not be reasonably expected to do so because [the Veteran's] hearing was audiometrically normal."  According to the examiner, given the Veteran's normal hearing thresholds recorded at the time of his separation, "the only logical conclusion would be that his hearing loss occurred sometime after his period of military service."  

The Veteran has described a history of exposure to loud sounds in service and has stated on more than one occasion that he has experienced a decline in his hearing acuity since his discharge from the military.  See September 2006 and June 2008 private medical reports.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

In considering the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this determination, the Board relies on the Veteran's conceded combat noise exposure and his credible post-service assertions that he has continued to experience symptoms of hearing loss since his discharge from service.  In addition, the Board notes that the RO granted the Veteran service connection for tinnitus based on the same claim of noise exposure in the April 2007 rating decision.  The fact that the Veteran has been granted compensation for a service-related hearing problem adds to the credibility of his contention that his hearing loss is related to service because 'an associated hearing loss is usually present' with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

The Board acknowledges the February 2007, March 2008 and October 2008 VA medical opinions but notes that these opinions were all issued by the same examiner and that this examiner failed to take into account the Veteran's assertions of continuing hearing problems since service.  In addition, the VA examiner seemed to imply that the Veteran's post-service noise exposure was a factor, even though the Veteran reported experiencing, at most, minimal occupational noise exposure due to the fact that he worked out of a closed cab tractor which was "relatively quiet" and always wore hearing protection when operating out of an open cab tractor.  Thus, the Board finds that the VA examiner's opinions have little probative value, and, when weighed against the Veteran's reported onset in service and continuity of symptomatology since service, the Board finds the evidence is at least in equipoise that the Veteran's hearing loss is related to his conceded in-service noise exposure.  Of particular significance to the Board in this matter are the Veteran's competent complaints of continuing hearing problems since service.  

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


